Name: Council Decision 2012/503/CFSP of 13Ã September 2012 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: Europe;  information and information processing;  international affairs;  international security
 Date Published: 2012-09-14

 14.9.2012 EN Official Journal of the European Union L 249/13 COUNCIL DECISION 2012/503/CFSP of 13 September 2012 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1) which continued the European Union Monitoring Mission in Georgia (EUMM Georgia or the Mission) established on 15 September 2008. That Decision expires on 14 September 2012. (2) On 15 May 2012, the Political and Security Committee (PSC) endorsed recommendations on the review at strategic level of the future of EUMM Georgia. (3) EUMM Georgia should be extended for a further period of 12 months on the basis of its current mandate. (4) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (5) Decision 2010/452/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is hereby amended as follows: (1) Article 7(3) is replaced by the following: 3. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the Unions field security policy. As regards the protection of EU classified information with which staff are entrusted in the course of their duties, all staff shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). (2) Article 12 is replaced by the following: Article 12 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUMM Georgia in accordance with Articles 5 and 9. 2. The Head of Mission shall be responsible for the security of the Mission and for ensuring compliance with minimum security requirements applicable to the Mission, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the European External Action Service (EEAS). 4. EUMM Georgia staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Decision 2011/292/EU.; (3) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2012 and 14 September 2013 shall be EUR 20 900 000.; (4) Article 16 is replaced by the following: Article 16 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to CONFIDENTIEL UE/EU CONFIDENTIAL level generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. 2. The HR shall also be authorised to release to the UN and the OSCE, in accordance with the operational needs of the Mission, EU classified information and documents up to RESTREINT UE/EU RESTRICTED level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the UN and the OSCE shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to RESTREINT UE/EU RESTRICTED level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (3). 5. The HR may delegate the powers referred to in paragraphs 1 to 4, as well as the ability to conclude the arrangements referred to in paragraphs 2 and 3, to persons placed under his/her authority, to the Civilian Operations Commander and/or to the Head of Mission. (5) Article 17 is replaced by the following: Article 17 Review of the Mission A Mission review shall be presented to the PSC every six months, on the basis of a report by the Head of Mission and the EEAS.; (6) in Article 18, the second paragraph is replaced by the following: It shall expire on 14 September 2013.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 213, 13.8.2010, p. 43. (2) OJ L 141, 27.5.2011, p. 17.; (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).;